Guy, J.
(concurring) — The federal court has asked us to answer the question whether the holding in the Tissell5 case should, under the opinion in the Bradbury6 case, be applied retroactively to void a release. I agree with the majority that the holding in Bradbury does mandate that result. We, thus, answer the certified question as to the present status of our decisional law. I do have reservations, however, as to whether Bradbury should continue to be the law of Washington. Were that issue squarely before *698us in a case where opposing litigants had a complete opportunity to litigate the wisdom of the Bradbury decision, I would reevaluate this Court’s decision whether an otherwise valid release or settlement agreement should be voided by the retroactive application of decisional law.
Alexander, J., concurs with Gxjy, J.

Tissell v. Liberty Mut. Ins. Co., 115 Wn.2d 107, 795 P.2d 126 (1990).


Bradbury v. Aetna Casualty & Sur. Co., 91 Wn.2d 504, 589 P.2d 785 (1979).